DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 04/19/2021 has been entered and made of record.
No claims have been amended.
Claims 1-20 are currently pending.

Response to Arguments 
Applicant's arguments, see Remark section of Amendment, filed March 04, 2020, with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new prior arts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al. [hereinafter as Sidhu], U.S 2015/0078332 A1 in view of Edge [hereinafter as Edge] U.S Pub 2017/0366955 A1.
Regarding claim 1, Sidhu discloses wherein a method (Fig.1 [0053], a method) comprising:
communicating, by a device, with a cellular network operated by a first network operator (Fig.1-2 [0055]-[0057], user’s mobile phone 110/device is accessing/ communicating cellular network operated/run by a Mobile Operator (“MO”)/ first network operator for an MO network 205 and Fig.5 [0063], mobile cellular networks including circuit and packet-switched);
sending, by the device to a packet switched network operated by a second network operator, via a cellular data connection of the cellular network, a request to register for telephony services of the packet switched network (Fig.1-2 [0005], the mobile phone 110/device is sending a registration request (i.e., a request made=a request during registration by the user equipment) via cellular data connection such as media servers including media relays or conference bridges to the core VoIP/ packet switched network for telephony services of the packet switched network when the call is carried over MO network 205/the cellular network as shown in Fig.2 and Fig.2 [0057], the mobile phone 110/device is calling to the core VoIP/ packet switched network provided/operated by internet service providers (ISPs) via the cellular MO network and Fig.17 [0103], each mobile phone 110 is sending an inband request to register with the core VoIP network over HTTP/cellular data connection); and
(Fig.1-2 [0058], the mobile phone is sending a pro-active request to call/initiate voice call continuity/voice-over-internet-packet (VoIP) communication via the Wi-Fi access point and the packet switched network if there is a different available connection and Fig.18A-B [0132], when the mobile phone discovers the Wi-Fi connection and decides to associate with it, it will register with the core VoIP network (i.e., packet switched network) and then issue an in-band request for call context and Fig.24-25 [0123], the mobile phone is sending the request to initiate a cell over Wi-Fi).	
	Even though Sidhu discloses wherein a cellular network operated by a first network operator and a packet switched network operated by a second network operator, in the same field of endeavor, Edge teaches wherein a cellular network operated by a first network operator and a packet switched network operated by a second network operator (Fig.2 [0033], source network 120 for wireless access/packet switched network and target network 125 for RATs cellular are operated and/or managed by different network operators and Fig.2 [0043], Wi-Fi AP 110 associated with source network 120 for wireless access/packet switched network and LTE base station or eNodeB 115 for target network 125 and Fig.8 block 830 [0115], wireless access type for the second network is for a second network operator different to the first network operator and Fig.10 block 1030 [0137], forwards the first request towards a second network for a second network operator different to the first network operator).

	It would have been beneficial to use the UE which starts with coverage by a WiFi AP 110s associated with source network 120 and perform handover to an LTE base station (or eNodeB) 115t for target network 125 in handover of an emergency call from source network 120 to target network 125, and the network entity forwards the first request towards a second network for a second network operator different to the first network operator, based on the E-STI as taught by Edge to have incorporated in the system of Sidhu to provide information to enable handover of the source network voice bearer path 140 to the target network voice bearer path. (Edge, Fig.2 [0033], Fig.2 [0043], Fig.3 [0069], Fig.8 block 830 [0115] and Fig.10 block 1030 [0137])

Regarding claim 2, Sidhu and Edge disclose all the elements of claim 1 as stated above wherein Sidhu further discloses if a wireless connection to a wireless access point of the packet switched network is not available, sending, by the device to the packet switched network, via the cellular data connection of the cellular network, the request to initiate voice-over-internet-packet (VoIP) communications via the cellular data connection and the packet switched network (Fig.1-2 [0003]-[0005], the mobile phone 110/device is sending a registration request to the core VoIP/ packet switched network for telephony services of the packet switched network via the cellular network if a wireless connection to a Wi-Fi access point is unacceptably degraded and Fig.2 [0057], the mobile phone 110/device is calling to the core VoIP/ packet switched network provided/operated by internet service providers (ISPs) via the cellular MO network and Fig.7&10 [0080], if a wireless connection to a Wi-Fi access point of the packet switched network is not available or becomes unacceptable, the mobile phone 110/device is sending initial call to the core VoIP/ packet switched network via the cellular MO network).

Regarding claim 3, Sidhu and Edge disclose all the elements of claim 1 as stated above wherein Sidhu further discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1-2 [0053], the VoIP/ voice telephony capabilities packet switched network comprises multimedia consoles such as an Internet Protocol (IP) address of IMSI, MSISDN multimedia core network subsystem). Additionally, Edge discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1 [0035], the packet switched network comprises an Internet Protocol (IP) packet data of IMS multimedia core network subsystem services and other services).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Sidhu incorporate the teaching of Edge in order to provide IP multimedia subsystem (IMS) services and other services.
	It would have been beneficial to use an Internet Protocol (IP) multimedia core network subsystem as taught by Edge to have incorporated in the system of Sidhu to 

Regarding claim 6, Sidhu and Edge disclose all the elements of claim 1 as stated above wherein Sidhu further discloses the device communicates with the cellular network via a base station of the cellular network (Fig.1-2 [0055]-[0057], user’s mobile phone 110/device is accessing/ communicating cellular network via a base station of the cellular MO networks such as GSM).

Regarding claim 7, Sidhu and Edge disclose all the elements of claim 1 as stated above wherein Sidhu further discloses the device communicates with the cellular network based on first credentials comprising a first telephone number associated with the cellular network and provisioned by the first network operator (Fig.1-2 [0005]-[0006], user’s mobile phone 110/device is accessing/ communicating cellular network via a base station of the cellular MO networks based on first credentials VCC identifier comprising a first telephone number associated with the cellular network and provided/run by a Mobile Operator (“MO”)/ first network operator), and wherein the device communicates with the packet switched network based on second credentials comprising a second telephone number associated with the packet switched network and provisioned by the second network operator (Fig.1-2 [0054], the mobile phone 110/device communicates with the Wi-Fi packet switched network VoIP Cloud based on second credentials comprising a second telephone number associated with the core VoIP/ packet switched network provided/operated by internet service providers (ISPs))  .


Regarding claim 8, Sidhu discloses wherein a system (Fig.1 [0053], a system) comprising:
a cellular network operated by a first network operator, wherein the cellular network 
comprises a base station configured to provide access to the cellular network (Fig.1-2 [0055]-[0057], cellular network operated/run by a Mobile Operator (“MO”)/ first network operator for an MO network 205 and the cellular network having a cellular base station configured for accessing to the cellular network 205 and Fig.5 [0063], mobile cellular networks including circuit and packet-switched and the cellular base station);
a packet switched network operated by a second network operator, wherein the packet switched network comprises a wireless access point configured to provide access to the packet switched network (Fig.2&4 [0057], the core VoIP/ packet switched network provided/operated by internet service providers (ISPs), the core VoIP network 210/ packet switched network having Wi-Fi access points such as public Wi-Fi “hotspots” configured for accessing the core VoIP network 210/ packet switched network and Fig.4 [0060], Wi-Fi access point connection to the VoIP network 210/ packet switched network); and
a mobile device (Fig.1-2 [0056], user’s mobile phone 110/device):
communicate with the cellular network via the base station (Fig.1-2 [0055]-[0057], user’s mobile phone 110/device is accessing/ communicating with cellular network via cellular base station operated/run by a Mobile Operator (“MO”)/ first network operator for an MO network 205 and Fig.5 [0063], mobile cellular networks including circuit and packet-switched);
(Fig.1-2 [0005], the mobile phone 110/device is sending a registration request (i.e., a request made=a request during registration by the user equipment) via cellular data connection such as media servers including media relays or conference bridges to the core VoIP/ packet switched network for telephony services of the packet switched network when the call is carried over MO network 205/the cellular network as shown in Fig.2 and Fig.2 [0057], the mobile phone 110/device is calling to the core VoIP/ packet switched network provided/operated by internet service providers (ISPs) via the cellular MO network and Fig.17 [0103], each mobile phone 110 is sending an inband request to register with the core VoIP network over HTTP/cellular data connection); and
if a wireless connection to the wireless access point of the packet switched network is available, send, to the packet switched network, via the wireless access point, a request to initiate voice-over-internet-packet (VoIP) communications via the wireless access point and the packet switched network (Fig.1-2 [0058], the mobile phone is sending a pro-active request to call/initiate voice call continuity/voice-over-internet-packet (VoIP) communication via the Wi-Fi access point and the packet switched network if there is a different available connection and Fig.18A-B [0132], when the mobile phone discovers the Wi-Fi connection and decides to associate with it, it will register with the core VoIP network (i.e., packet switched network) and then issue an in-band request for call context and Fig.24-25 [0123], the mobile phone is sending the request to initiate a cell over Wi-Fi).
(Fig.2 [0033], source network 120 for wireless access/packet switched network and target network 125 for RATs cellular are operated and/or managed by different network operators and Fig.2 [0043], Wi-Fi AP 110 associated with source network 120 for wireless access/packet switched network and LTE base station or eNodeB 115 for target network 125 and Fig.8 block 830 [0115], wireless access type for the second network is for a second network operator different to the first network operator and Fig.10 block 1030 [0137], forwards the first request towards a second network for a second network operator different to the first network operator).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Sidhu incorporate the teaching of Edge in order to provide IP multimedia subsystem (IMS) services and other services.
	It would have been beneficial to use the UE which starts with coverage by a WiFi AP 110s associated with source network 120 and perform handover to an LTE base station (or eNodeB) 115t for target network 125 in handover of an emergency call from source network 120 to target network 125, and the network entity forwards the first request towards a second network for a second network operator different to the first network operator, based on the E-STI as taught by Edge to have incorporated in the system of Sidhu to provide information to enable handover of the source network voice 

Regarding claim 9, Sidhu and Edge disclose all the elements of claim 8 as stated above wherein Sidhu further discloses the mobile device is further configured to:
if a wireless connection to the wireless access point of the packet switched network is not available, send, to the packet switched network, via the cellular data connection of the cellular network, the request to initiate voice-over-internet-packet (VoIP) communications via the cellular data connection and the packet switched network (Fig.1-2 [0003]-[0005], the mobile phone 110/device is sending a registration request to the core VoIP/ packet switched network for telephony services of the packet switched network via the cellular network if a wireless connection to a Wi-Fi access point is unacceptably degraded and Fig.2 [0057], the mobile phone 110/device is calling to the core VoIP/ packet switched network provided/operated by internet service providers (ISPs) via the cellular MO network and Fig.7&10 [0080], if a wireless connection to a Wi-Fi access point of the packet switched network is not available or becomes unacceptable, the mobile phone 110/device is sending initial call to the core VoIP/ packet switched network via the cellular MO network).

Regarding claim 10, Sidhu and Edge disclose all the elements of claim 8 as stated above wherein Sidhu further discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1-2 [0053], the VoIP/ voice telephony capabilities packet switched network comprises multimedia consoles such as an Internet Protocol (IP) address of IMSI, MSISDN multimedia core network subsystem). Additionally, Edge discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1 [0035], the packet switched network comprises an Internet Protocol (IP) packet data of IMS multimedia core network subsystem services and other services).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Sidhu incorporate the teaching of Edge in order to provide IP multimedia subsystem (IMS) services and other services.
	It would have been beneficial to use an Internet Protocol (IP) multimedia core network subsystem as taught by Edge to have incorporated in the system of Sidhu to provide information to enable handover of the source network voice bearer path 140 to the target network voice bearer path. (Edge, Fig.3-4 [0035] and Fig.3 [0069])

Regarding claim 13, Sidhu and Edge disclose all the elements of claim 8 as stated above wherein Sidhu further discloses the mobile device communicates with the cellular network based on first credentials comprising a first telephone number associated with the cellular network and provisioned by the first network operator (Fig.1-2 [0005]-[0006], user’s mobile phone 110/device is accessing/ communicating cellular network via a base station of the cellular MO networks based on first credentials VCC identifier comprising a first telephone number associated with the cellular network and provided/run by a Mobile Operator (“MO”)/ first network operator), and wherein the device communicates with the packet switched network based on second credentials (Fig.1-2 [0054], the mobile phone 110/device communicates with the Wi-Fi packet switched network VoIP Cloud based on second credentials comprising a second telephone number associated with the core VoIP/ packet switched network provided/operated by internet service providers (ISPs)).

Regarding claim 14, Sidhu and Edge disclose all the elements of claim 13 as stated above wherein Sidhu further discloses VoIP communications initiated by the mobile device either via the cellular data connection and the packet switched network or via the wireless access point and the packet switched network appear to a destination of the VoIP communication as originating from the second telephone number associated with the packet switched network (Fig.31 [00149], VoIP communications/SIP environment initiated by the mobile phone 110/device either via the voice-over-data call cellular data connection and the packet switched network or via the wireless access point Wi-Fi (WAP) and the packet switched network appear to a destination of the VoIP calling/communication as originating from the second key/second telephone number associated with the Wi-Fi packet switched network and Fig.22 [0116], the call originating from the second telephone number associated with the Wi-Fi packet switched network).

Regarding claim 15, Sidhu discloses wherein a method (Fig.1 [0053], a method) comprising:
receiving, from a component of a cellular network operated by a first network operator (Fig.1-2 [0055]-[0057], user’s mobile phone 110/device is communicating/receiving cellular network operated/run by a Mobile Operator (“MO”)/ first network operator for an MO network 205 and Fig.5 [0063], mobile cellular networks including circuit and packet-switched), by a packet switched network operated by a second network operator (Fig.2 [0057], the mobile phone 110/device is calling to the core VoIP/ packet switched network provided/operated by internet service providers (ISPs) via the cellular MO network), a telephony request comprising a first identifier associated with a device that initiated the telephony request via the cellular network (Fig.1-2 [0005], the mobile phone 110/device is sending a registration request (i.e., a request made=a request during registration by the user equipment) having one unique VCC identifier/a first identifier associated with a device handover initiation to the core VoIP/ packet switched network for telephony services of the packet switched network via the cellular network such as media servers including media relays or conference bridges when the call is carried over MO network 205/the cellular network as shown in Fig.2 and Fig.7 [0069], the VCC identifier of a device for telephony service request and Fig.17 [0103], each mobile phone 110 is sending an inband request to register with the core VoIP network over HTTP/cellular data connection), wherein the first identifier identifies the device to the first network operator (Fig.6 [0066], the VCC identifier/the first identifier identifies the device to the first MO network operator); determining, by the packet switched network operated by the second network operator, that the first identifier maps to a second identifier that identifies the device to the second network operator (Fig.30 [0143]-[0144], the VCC identifier/the first identifier maps to a second identifier that identifies the device to the Wi-Fi/second operator and Fig.27 [0127], the core VoIP network/packet switched network operated by FE 850/second network operator determines the handover and Fig.30-31 [0146]-[0149], key management for re-keying such as the first key is matching the second key);
modifying, by the packet switched network, the telephony request by replacing the first identifier with the second identifier in the request (Fig.27 [0128], the packet switched network is modifying the telephony request by replacing the first identifier with the second identifier in the SIP invite request, the invite includes a new call-ID, the old call-ID and the SDP and Fig.30 [0133], modifying the state of telephony mobile call and Fig.39 [0180], International Mobile Station Equipment Identity (IMEI) identifier); and
forwarding, by the packet switched network, the modified telephony request toward a destination of the telephony request (Fig.30 [0143]-[0144], forwarding the modified telephony request toward a destination of the telephony request and Fig.17 [0103]-[0104], the modified telephony request is forwarded to the far end as an incoming-call notification to the mobile phone 1106 when the FE 850 and the WA 845 are processing the call).
	Even though Sidhu discloses wherein a cellular network operated by a first network operator and a packet switched network operated by a second network operator, in the same field of endeavor, Edge teaches wherein a cellular network operated by a first network operator and a packet switched network operated by a second network operator (Fig.2 [0033], source network 120 for wireless access/packet switched network and target network 125 for RATs cellular are operated and/or managed by different network operators and Fig.2 [0043], Wi-Fi AP 110 associated with source network 120 for wireless access/packet switched network and LTE base station or eNodeB 115 for target network 125  and Fig.8 block 830 [0115], wireless access type for the second network is for a second network operator different to the first network operator and Fig.10 block 1030 [0137], forwards the first request towards a second network for a second network operator different to the first network operator); modifying, by the packet switched network, the telephony request by replacing the first identifier with the second identifier in the request (Fig.6&7 [0107], the packet switched network is modifying the telephony request by replacing the first identifier with the second identifier in the SIP invite message routed by IMS and Fig.2&5 [0086], modifying the telephony request by replacing the incoming and outgoing voice bearer leg and Fig.7 [0103], MSISDN, IMSI, International Mobile Station Equipment Identity (IMEI) identifier).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Sidhu incorporate the teaching of Edge in order to provide IP multimedia subsystem (IMS) services and other services.
	It would have been beneficial to use the service identification node which routes the request for communication to the packet switched network of the second operator if the requested communication is not a voice-type communication and it is not indicated that the second operator wants as taught by Edge to have incorporated in the system of Sidhu to provide information to enable handover of the source network voice bearer path 140 to the target network voice bearer path. (Edge, Fig.2 [0033], Fig.2 [0043], Fig.3 [0069], Fig.8 block 830 [0115] and Fig.10 block 1030 [0137])


Regarding claim 16, Sidhu and Edge disclose all the elements of claim 15 as stated above wherein Sidhu further discloses the packet switched network comprises an (Fig.1-2 [0053], the VoIP/voice-over-IP packet switched network comprises multimedia consoles such as an Internet Protocol (IP) address of IMSI, MSISDN multimedia core network subsystem). Additionally, Edge discloses the packet switched network comprises an Internet Protocol (IP) multimedia core network subsystem (Fig.1 [0035], the packet switched network comprises an Internet Protocol (IP) packet data of IMS multimedia core network subsystem services and other services).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Sidhu incorporate the teaching of Edge in order to provide IP multimedia subsystem (IMS) services and other services.
	It would have been beneficial to use an Internet Protocol (IP) multimedia core network subsystem as taught by Edge to have incorporated in the system of Sidhu to provide information to enable handover of the source network voice bearer path 140 to the target network voice bearer path. (Edge, Fig.3-4 [0035] and Fig.3 [0069])

Regarding claim 18, Sidhu and Edge disclose all the elements of claim 15 as stated above wherein Sidhu further discloses the first identifier comprises a first telephone number provisioned for the device by the first network operator (Fig.1-2 [0005]-[0006], user’s mobile phone 110/device is accessing/ communicating cellular network via a base station of the cellular MO networks based on first credentials VCC identifier comprising a first telephone number associated with the cellular network and provided/run by a Mobile Operator (“MO”)/ first network operator), and wherein the second identifier comprises a second telephone number provisioned for the device by (Fig.1-2 [0054], the mobile phone 110/device communicates with the Wi-Fi packet switched network VoIP Cloud based on second credentials comprising a second telephone number associated with the core VoIP/ packet switched network provided/operated by internet service providers (ISPs)).

Regarding claim 19, Sidhu and Edge disclose all the elements of claim 15 as stated above wherein Sidhu further discloses the telephony request is received by the packet switched network from the cellular network using a session initiation protocol (SIP) trunk connecting the packet switched network and the cellular network (Fig.7 [0109]-[0110], the telephony request is received by the packet switched network from the cellular network using a session initiation protocol (SIP) trunk such as SIP Invite includes the parameters CgPN=MDN (or = MPhone#) and CdPN=VCCRN connecting the core VoIP network/packet switched network and the MO network/mobile cellular network and Fig.31 [0123], using a session initiation protocol (SIP) trunk (such as new call-ID, the old call-ID and the SDP) connecting the packet switched network and the mobile cellular network for receiving the telephony request).



Claims 4-5, 11-12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al. [hereinafter as Sidhu], U.S 2015/0078332 A1 in view of Edge [hereinafter as Edge] U.S Pub 2017/0366955 A1 further in view of Corona et al. [hereinafter as Corona] U.S Pub 2018/0124124 A1.
Regarding claim 4, Sidhu and Edge disclose all the elements of claim 1 as stated above wherein Sidhu further discloses the wireless access point of the packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology (Fig.1-2 [0051], the Wi-Fi packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology and Fig.39 [0182], the IEEE 802.11 (FireWire) radio access technology), and wherein the device establishes a Wi-Fi connection to the packet switched network via the wireless access point (Fig.1-2 [0057], user’s mobile phone 110/device is establishing a Wi-Fi connection to the Wi-Fi packet switched network via the Wi-Fi wireless access points such as public Wi-Fi hotspots and Fig.12&17 [0132], a Wi-Fi connection to the Wi-Fi packet switched network via the wireless access point where high quality Wi-Fi is available). 
	Even though Sidhu and Edge discloses wherein the wireless access point of the packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology, and wherein the device establishes a Wi-Fi connection to the packet switched network via the wireless access point, in the same field of endeavor, Corona teaches wherein the wireless access point of the packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology (Fig.1-2 [0015], the wireless access point (WAP) 222 of the Wi-Fi packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology), and wherein the device establishes a Wi-Fi connection to the packet switched network via the wireless access point (Fig.1-2 [0032], establishes a WiFi LAN-based access network 124 connection to the Wi-Fi packet switched network via the wireless access point WAP 222).

	It would have been beneficial to use the LAN-based access network 214, e.g., a WIFI network, which includes a wireless access point (WAP) 222, e.g., a WIFI WAP, that provides connectivity to the LAN-based access network 214 as taught by Corona to have incorporated in the system of Sidhu and Edge to improve efficiency of the data exchange protocols. (Corona, Fig.1-2 [0012], Fig.1-2 [0013] and Fig.1-2 [0032])

Regarding claim 5, Sidhu and Edge disclose all the elements of claim 1 as stated above wherein Edge further discloses the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology (Fig.1-2 [0007], the cellular network comprises the 4G Long-Term Evolution (LTE) radio access technology).
	Even though Sidhu and Edge discloses wherein the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology, in the same field of endeavor, Corona teaches wherein the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology (Fig.2 [0033], the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology).

	It would have been beneficial to use an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology as taught by Corona to have incorporated in the system of Sidhu and Edge to improve efficiency of the data exchange protocols. (Corona, Fig.1-2 [0013] and Fig.2 [0033])

Regarding claim 11, Sidhu and Edge disclose all the elements of claim 8 as stated above wherein Sidhu further discloses the wireless access point of the packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology (Fig.1-2 [0051], the Wi-Fi packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology and Fig.39 [0182], the IEEE 802.11 (FireWire) radio access technology), and
wherein the mobile device establishes a Wi-Fi connection to the packet switched network via the wireless access point (Fig.1-2 [0057], user’s mobile phone 110/device is establishing a Wi-Fi connection to the Wi-Fi packet switched network via the Wi-Fi wireless access points such as public Wi-Fi hotspots and Fig.12&17 [0132], a Wi-Fi connection to the Wi-Fi packet switched network via the wireless access point where high quality Wi-Fi is available). 
	Even though Sidhu and Edge discloses wherein the wireless access point of the packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio (Fig.1-2 [0015], the wireless access point (WAP) 222 of the Wi-Fi packet switched network operates in accordance with the IEEE 802.11 (Wi-Fi) radio access technology), and
wherein the mobile device establishes a Wi-Fi connection to the packet switched network via the wireless access point (Fig.1-2 [0032], establishes a WiFi LAN-based access network 124 connection to the Wi-Fi packet switched network via the wireless access point WAP 222).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Sidhu and Edge incorporate the teaching of Corona in order to provide an improving usability of the network.
	It would have been beneficial to use the LAN-based access network 214, e.g., a WIFI network, which includes a wireless access point (WAP) 222, e.g., a WIFI WAP, that provides connectivity to the LAN-based access network 214 as taught by Corona to have incorporated in the system of Sidhu and Edge to improve efficiency of the data exchange protocols. (Corona, Fig.1-2 [0012], Fig.1-2 [0013] and Fig.1-2 [0032])

Regarding claim 12, Sidhu and Edge disclose all the elements of claim 8 as stated above wherein Edge further discloses the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access (Fig.1-2 [0007], the cellular network comprises the 4G Long-Term Evolution (LTE) radio access technology).
	Even though Sidhu and Edge discloses the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology, in the same field of endeavor, Corona teaches wherein
the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology (Fig.2 [0033], the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Sidhu and Edge incorporate the teaching of Corona in order to provide an improving usability of the network.
	It would have been beneficial to use an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology as taught by Corona to have incorporated in the system of Sidhu and Edge to improve efficiency of the data exchange protocols. (Corona, Fig.1-2 [0013] and Fig.2 [0033])

Regarding claim 17, Sidhu and Edge disclose all the elements of claim 15 as stated above wherein Edge further discloses the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology (Fig.1-2 [0007], the cellular network comprises the 4G Long-Term Evolution (LTE) radio access technology).
(Fig.2 [0033], the cellular network comprises an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Sidhu and Edge incorporate the teaching of Corona in order to provide an improving usability of the network.
	It would have been beneficial to use an evolved packet core (EPC) network that implements the Long-Term Evolution (LTE) radio access technology as taught by Corona to have incorporated in the system of Sidhu and Edge to improve efficiency of the data exchange protocols. (Corona, Fig.1-2 [0013] and Fig.2 [0033])

Regarding claim 20, Sidhu and Edge disclose all the elements of claim 15 as stated above wherein Sidhu further discloses receiving, by the packet switched network operated by the second network operator (Fig.2 [0057], receiving by the core VoIP/ packet switched network provided/operated by internet service providers (ISPs) via the cellular MO network), another telephony request intended for the device, the another telephony request comprising the second identifier that identifies the device to the second network operator of the packet switched network (Fig.30 [0143]-[0144], the another telephony request comprising the second identifier that identifies the device to the Wi-Fi/second operator of the packet switched network);
determining, by the packet switched network, that the device is not reachable via a wireless access point of the packet switched network (Fig.7&10 [0080], the packet switched network is determining that the mobile phone 110/device is not reachable via a Wi-Fi access point of the packet switched network when a wireless connection to a Wi-Fi access point of the packet switched network is not available or becomes unacceptable);
determining, by the packet switched network, that the second identifier maps to the first identifier that identifies the device to the first network operator of the cellular network (Fig.30 [0143]-[0144], the packet switched network is determining that the second identifier maps to the VCC identifier/first identifier that identifies the mobile device to the first MO network operator of the cellular network and Fig.27 [0127], the core VoIP network/packet switched network operated by FE 850/second network operator determines the mapping and Fig.30-31 [0146]-[0149], key management for re-keying such as the first key is matching the second key);
modifying the telephony request by replacing the second identifier with the first identifier in the request (Fig.27 [0128], the packet switched network is modifying the telephony request by replacing the second identifier with the first identifier in the SIP invite request, the invite includes a new call-ID, the old call-ID and the SDP and Fig.30 [0133], modifying the state of telephony mobile call and Fig.39 [0180], International Mobile Station Equipment Identity (IMEI) identifier); and
(Fig.30 [0143]-[0144], forwarding the modified telephony request toward a destination of the telephony request and Fig.17 [0103]-[0104], the modified telephony request is forwarded to the far end as an incoming-call notification to the mobile phone 1106 when the FE 850 and the WA 845 are processing the call to available mobile cellular network connection). 
	Even though Sidhu and Edge discloses wherein modifying the telephony request by replacing the second identifier with the first identifier in the request; and forwarding, by the packet switched network to the cellular network, the modified telephony request, in the same field of endeavor, Corona teaches wherein modifying the telephony request by replacing the second identifier with the first identifier in the request (Fig.1-2 [0021], modification of the initiation request 128 (i.e., telephony request) by replacing the second identifier with the first identifier in the initiation request 118 in the serving network 122, 124 and Fig.1-3 [0051], transformation rule is replacing the destination identifier 120 in the modified initiation request 128 for modifying the initiation request 118); and forwarding, by the packet switched network to the cellular network, the modified telephony request (Fig.1-2 [0021]-[0022], the packet switched network is forwarding the modified initiation request 128 (i.e., modified telephony request/identifier) to the cellular network and Fig.1-3 [0051], forwarding the modified telephony request/ identifier to the cellular network). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Sidhu and 
	It would have been beneficial to perform call initiation e.g., as defined in the GSM or VoLTE standards, and can include the exchange of additional messages (not shown) between the terminals 102 and 104 and the routing device 114. Data of the session, such as audio data or video data, can be exchanged between terminals 102 and 104 via a communications channel depicted as media path 134, which can pass through routing
device 114 or can bypass routing device 114 as taught by Corona to have incorporated in the system of Sidhu and Edge to provide origination and termination of operator-grade voice calls (voice over internet protocol VoIP) on a data network and a cellular LTE network. (Corona, Fig.1-2 [0021]-[0022], Fig.1-3 [0051] and Fig.9 [0101])


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekaran et al. (Pub. No.: US 2016/0014591 A1) teaches Centralized Routing in Hybrid Networks.

Desai et al. (Pub. No.: US 2016/0112941 A1) teaches Connection Selection in Hybrid Networks.

Verzun et al. (Pub. No.: US 2018/0359811 A1) teaches Methods and Apparatus for Hyper Secure Last Mile Communication.

Ryu et al. (Pub. No.: US 2018/0263012 A1) teaches Method for Executing Paging Sequence in Wireless Communication System, and Device for Same.

Ganesan (U.S Patent No.: US 8078164 B2) teaches Mobile Telephone VOIP/Cellular Seamless Roaming Switching Controller.

Schroeder et al. (Pub. No.: US 2013/0288644 A1) teaches Non-Mobile Authentication for Mobile Network Gateway Connectivity.

Feldman et al. (Pub. No.: US 2018/0007587 A1) teaches Long Term Evolution-Primary WiFi (LTE-PW).

Lundstrom et al. (Pub. No.: US 2014/0148129 A1) teaches WiFi Fixed Wireless Personal Services.

Kwok et al. (Pub. No.: US 2017/0034744 A1) teaches Transitioning a Conversation between an Unlicensed Data Network and a Cellular Network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.L/Examiner, Art Unit 2414      
                                                                                                                                                                                                  /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414